Case 1:19-cv-01197-LO-TCB Document 38 Filed 11/06/19 Page 1 of 3 PageID# 955



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


 UNITED STATES OF AMERICA,

                         Plaintiff,

                 v.
                                                         Case No. 1:19-cv-1197-LO-TCB
 EDWARD SNOWDEN,

                        Defendant,

 and

 MACMILLAN PUBLISHING GROUP, LLC
 d/b/a HENRY HOLT AND COMPANY, et
 al.,

                         Relief-Defendants.


            CONSENT MOTION TO CHANGE HEARING DATE AND FOR
       EXTENSION OF TIME TO FILE BRIEF OPPOSING MOTION FOR SUMMARY
                     JUDGMENT AND WAIVER OF HEARING


       Defendant Edward Snowden, by his counsel, respectfully requests that the Court allow for

a brief extension of time until November 20, 2019 for him to answer Plaintiff’s complaint and to

file a response to Plaintiff’s pending motion for summary judgment, so as to allow Defendant

adequate time to prepare his defense. Defendant additionally requests that Plaintiff’s time to reply

to Defendant’s response to summary judgment be extended to December 6, 2019, and respectfully

proposes that the Court delay its hearing on the motion for summary judgment until December 13,

2019, or such other date as may be set by the Court. These extensions are requested in light of the

magnitude and scope of Plaintiff’s motion for summary judgment, which was filed before

Defendant even filed an answer, and which raises novel and significant legal theories and spans

                                                 1
                                                                               2762521.2 116160-101842
Case 1:19-cv-01197-LO-TCB Document 38 Filed 11/06/19 Page 2 of 3 PageID# 956



over five hundred and fifty pages, including fifteen exhibits. Such an extension is necessary in

order for the Defendant to appropriately respond to Plaintiff’s arguments and to provide the Court

with a brief that addresses each of the arguments advanced in Plaintiff’s motion and that will assist

the Court in addressing this significant matter. Counsel has conferred with counsel for Plaintiff,

who has stated that Plaintiff does not oppose this extension, so long as it has sufficient time to

reply to Defendant’s submission, as would be the case under the schedule here proposed. The

parties have agreed to waive a hearing on the issue of whether an extension should be granted.

       A proposed order is submitted herewith.

                                              Respectfully submitted,

                                              EDWARD SNOWDEN

                                              By counsel

Dated: November 6, 2019

Counsel for Defendant:



/s/ Victor M. Glasberg _________
Victor M. Glasberg, #16184
Victor M. Glasberg & Associates
121 S. Columbus Street
Alexandria, VA 22314
(703) 684-1100 / Fax: 703-684-1104
vmg@robinhoodesq.com


                                       Certificate of Service

        I, Victor M. Glasberg, hereby certify that on this 6th day of November, 2019, I
electronically filed the foregoing Consent Motion to Change Hearing Date and for Extension of
Time to File Brief Opposing Motion for Summary Judgment with the clerk of the court.


                                                                             /s/ Victor M. Glasberg
                                                                        Victor M. Glasberg, #16184

                                                 2
                                                                               2762521.2 116160-101842
Case 1:19-cv-01197-LO-TCB Document 38 Filed 11/06/19 Page 3 of 3 PageID# 957



                                                  Victor M. Glasberg & Associates
                                                           121 S. Columbus Street
                                                            Alexandria, VA 22314
                                               (703) 684-1100 / Fax: 703-684-1104
                                                          vmg@robinhoodesq.com
                                                            Counsel for Defendant




                                     3
                                                              2762521.2 116160-101842
